IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         November 5, 2008

                                          No. 08-20160                Charles R. Fulbruge III
                                        Summary Calendar                      Clerk


CHARLES ST. JOHN

                                                  Plaintiff - Appellant
v.

SIRIUS SOLUTIONS, LLLP

                                                  Defendant - Appellee



     Appeal from the United States District Court for the Southern District of
                            Texas, Houston Division


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiff Charles St. John brought this action against his employer, Sirius
Solutions, LLLP, asserting claims for employment discrimination and retaliation
under the Americans with Disabilities Act.1 The district court granted summary
judgment in favor of Sirius on all claims. St. John appeals only the district
court’s ruling on the retaliation claim. We affirm.



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
            42 U.S.C. § 12101 et seq.
                                       No. 08-20160

      St. John was a consultant employed by Sirius, who, along with his long-
time friend and manager, Leara Higginbotham, provided tax consulting services
to NCI Building Systems, Inc. During that project, Higginbotham disclosed to
two NCI employees that St. John was homosexual, had HIV, and was a member
of Alcoholics Anonymous. St. John responded by emailing his disapproval to two
Sirius managers. Soon thereafter, NCI requested Sirius take St. John off the
project, citing missed deadlines, controversial billing, and an incident in which
St. John lost his temper. Sirius complied. St. John contends this adverse
employment action was taken by Sirius in retaliation for his email opposition to
an unlawful employment practice.
      To make a prima facie case of retaliation under the ADA, St. John must
demonstrate that: (1) he engaged in protected activity, (2) an adverse
employment action occurred, and (3) a causal link exists between the protected
activity and the adverse employment action.2
      We agree with the district court that St. John did not engage in protected
activity. To engage in protected activity, here “oppos[ing] any act or practice
made unlawful by [the ADA],”3 St. John must show that he had a “reasonable
belief that the employer was engaged in unlawful employment practices.”4 St.
John points to two emails that he contends constitute opposition to an unlawful
employment practice under the ADA. The first, to a managing partner at Sirius,
informed the partner that Higginbotham had disclosed “extremely personal
aspects of his life, including health issues” to NCI employees. The second, to a
human resource employee at Sirius, informed the employee that Higginbotham
had disclosed his AA membership and HIV condition to NCI employees. These


      2
          Turner v. Baylor Richardson Medical Center, 476 F.3d 337, 348 (5th Cir. 2007).
      3
          42 U.S.C. § 12203(a).
      4
          Turner, 476 F.3d at 348.

                                              2
                                      No. 08-20160

emails do not demonstrate that St. John was opposing what he reasonably
believed was an unlawful practice under the ADA. While the emails mention a
medical condition, the emails do not complain of discrimination based on this
condition. They merely complain of disclosure, which is not protected under the
ADA. It was not reasonable for St. John to believe the emails opposed an
employment practice made unlawful by the ADA, and thus they were not
protected activity.5 St. John fails to make a prima facie showing of unlawful
retaliation.6 Accordingly summary judgment was appropriate. AFFIRMED.




       5
           Id. at 348-49.
       6
        We also agree with the district court that St. John fails to establish a causal link
between the protected conduct, here the emails, and the adverse employment action. NCI
requested that St. John be removed from the project without any knowledge of the emails.

                                             3